                           UNITED STATES BANKRUPTCY COURT
                             EASTERN DISTRICT OF MICHIGAN
                               SOUTHERN DIVISION - FLINT
IN RE:
         ERIK WAYNE SMITH AND
         SHERRY LYNN SMITH AKA
         SHERRY LYNN DUNN                               CASE NO. 14-33266-JDA
                                                        CHAPTER 13
                                                        HONORABLE JOEL D. APPLEBAUM
               DEBTORS.
_________________________________/
CRAIG S. SCHOENHERR, SR. (P32245)
Attorney for Creditor
O’REILLY RANCILIO P.C.
Sterling Town Center
12900 Hall Road, Suite 350
Sterling Heights, MI 48313-1151
(586) 997-6481
(586) 726-1000
_______________________________________/

                                   AFFIDAVIT OF DEFAULT
STATE OF MICHIGAN)

COUNTY OF MACOMB)

         Craig S. Schoenherr, Sr. states as follows:

         1.     He is the attorney of record for Santander Consumer USA Inc. dba Chrysler

Capital (“Creditor”) in this matter.

         2.     The Creditor holds a valid, perfected security interest in a certain 2014 Chevrolet

Cruze bearing vehicle identification number 1G1PC5SB7E7459079.

         3.     On December 17, 2018, an Order for Modification of the Automatic Stay and Co-

Debtor Stay and Resolving Motion for Relief from the Automatic Stay and Co-Debtor Stay was

entered by this Court, requiring Debtors to maintain payments to the Creditor current.

         4.     On February 14, 2020, the Creditor gave notice of the default in payments to the

Debtors’ attorney and the Debtors.




  14-33266-jda       Doc 127     Filed 02/27/20        Entered 02/27/20 15:29:31    Page 1 of 2
       5.      The Debtors had 10 days from the date of the notice to bring the payments current

with the Creditor.

       6.      The Debtors failed to bring the payments current within the required time period.

       7.      The Debtors have failed to comply with the terms of the Order.

       8.      Upon the failure of the Debtors to comply with the terms of the Order, the

Automatic Stay of 11 U.S.C. ' 362 and Co-Debtor Stay of 11 U.S.C. § 1301 is terminated as to

the interest of Santander Consumer USA Inc. dba Chrysler Capital in the 2014 Chevrolet Cruze

bearing Vehicle Identification Number 1G1PC5SB7E7459079.

                                            O’REILLY RANCILIO P.C.

                                            /s/ Craig S. Schoenherr, Sr.
                                            ________________________________
                                            CRAIG S. SCHOENHERR, SR. (P32245)
                                            Attorney for Creditor
                                            12900 Hall Road, Suite 350
                                            Sterling Heights, MI 48313-1151
                                            (586) 726-1000
                                            ecf@orlaw.com


DATED: February 27, 2020




                                                2


  14-33266-jda       Doc 127   Filed 02/27/20       Entered 02/27/20 15:29:31     Page 2 of 2
